DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1b (Figure 5-7), species 2a (polymeric coating), sub-species 1b2 (fins are perpendicular to an axis), sub-species 1b4 (fins are triangular), species 3c (metal structure is braided metal), sub-species 1b9 (the spacer fins are encapsulated within a polymer coating and are of a different material than the metal structure) in the reply filed on 04/19/22 is acknowledged.
Claims 7-9, 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Firstenberg et al. (US 20130268063 A1) hereinafter known as Firstenberg.
Regarding claim 1 Firstenberg discloses a medical stent (Figure 11/1) extending from a first end (46) to a second end (48) comprising:
an expandable ([0031]) metal structure ([0045] metal stent) extending from the first to second end (Figures 1/11) which is expandable and collapsible ([0031]) and includes an inner (42) and outer surface (44); 
a plurality of spacer fins extending above the outer surface (Figures 1-2 item 50; Figure 5),
wherein the spacer fins are formed of a material different from that of the expandable metal structure ([0045] the stent is formed of metal; [0041] the micropillars are made of a polymer).
Regarding claim 4 Firstenberg discloses the stent of claim 1 substantially as is claimed,
wherein Firstenberg further discloses a polymer coating disposed over the expandable metal structure (Figure 2; [0046] dip coating).
Regarding claims 5-6 Firstenberg discloses the stent of claim 4 substantially as is claimed,
wherein Firstenberg further discloses the base of the fins and coating are integral with one another so that a top of the fin projects above the coating (Figure 2 and Abstract shows the fins 54 extending upward from the base 56 thickness). 
The Examiner notes that the base of the fins being encapsulated within the polymer coating with their apex being exposed radially above the coating, and/or the fins being formed separately, and the ends being then encapsulated within the coating, both appear to amount to a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Firstenberg, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.).  Notably, whether or not the polymeric fins 54 are formed first and stuck into the coating 56 to encapsulate the ends, the end resulting structure of Firstenberg meets both claim limitations.
Regarding claim 10 Firstenberg discloses the stent of claim 1 substantially as is claimed,
wherein Firstenberg further discloses the fins are aligned perpendicularly to a longitudinal axis of the expandable metal structure (Figure 1 shows the fins being aligned circumferentially).
Regarding claim 20 see the rejection to claims 1 and 4-5 above.
Regarding claim 21 Firstenberg discloses the stent of claim 20 substantially as is claimed,
wherein Firstenberg further discloses the expandable metal structure is a braided structure (Figure 11; [0004] braided structure of the stent).
Regarding claim 24 see the rejection to claim 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firstenberg as is applied above in view of Lim et al. (US 9173733 B1) hereinafter known as Lim.
Regarding claim 2 Firstenberg discloses the stent of claim 1 substantially as is claimed,
but is silent with regards to the spacer fins being formed of a biodegradable material.
However, regarding claim 2 Lim teaches wherein airway stents include degradable coatings thereupon (Column 6 lines 20-11, 40-42, 63-34). Firstenberg and Lim are involved in the same field of endeavor, namely tracheal stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Firstenberg so that the fins are made of a degradable material such as is taught by Lim in order to allow the therapeutic agent to degrade upon implantation, thus releasing their therapeutic benefit to the patient. The Examiner notes such a release mechanism is very common within the art. 
Regarding claim 3 the Firstenberg Lim Combination teaches the stent of claim 2 substantially as is claimed,
wherein Firstenberg further discloses the fins include a therapeutic agent ([0041]). See also the Combination in the rejection to claim 2 above, in which the fins, having the drug-containing degradable coating thereupon would be considered to likewise have the therapeutic agent. 
Regarding claim 22 see the rejection to claim 2 above.
Regarding claim 23 see the rejection to claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/11/22